8 N.Y.3d 1018 (2007)
In the Matter of JAMES MELVIN LEE, Appellant,
v.
JUDITH S. KAYE, as Judge of the Court of Appeals, et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 4, 2007.
Decided June 12, 2007.
Chief Judge KAYE taking no part.
*1019 Appeal, insofar as taken from that part of the Appellate Division order that dismissed the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that as to that part of the order no substantial constitutional question is directly involved; appeal, insofar as taken from that part of the Appellate Division order that denied appellant's motion for poor person relief, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution.